DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Vignotto et al. USPGPUB 20060170414.
Claim 1, Vignotto discloses a sensor bearing unit (see annotated Fig. 1) comprising: a bearing 2 comprising a first ring (rotating race 3) and a second ring R2  centered on an axis (A), and 5an impulse ring (encoder 1) provided with a target holder (support shell 10) and with a target (control race or portion 20) mounted on the target holder, the target holder comprising a mounting portion (body 11) secured to the first ring of the bearing, wherein the target holder comprises at least anti-rotation means (shaped profile 16) axially spaced apart from a free end (edge 12) of the mounting portion and cooperating 10with complementary anti-rotation means (knurling 6) of the first ring so as to prevent angular movement of the impulse ring relative to the first ring ([0018]), the anti- rotation means of the target holder extending into the complementary anti-rotation means of the first ring or vice versa.  

    PNG
    media_image1.png
    447
    542
    media_image1.png
    Greyscale

Claim 2, Vignotto discloses15claim the complementary anti-rotation means of the first ring of the bearing being formed on a lateral face (surface of outlet 4) of the first ring and/or extend from the lateral face.  
Claim 3, Vignotto discloses20claim the complementary anti-rotation means of the first ring of the bearing and the anti-rotation means of the target holder extending in the circumferential direction over a limited angular sector.  
Claim 4, Vignotto discloses25claim the mounting portion of the target holder being secured into a groove (outlet 4) made in a cylindrical surface of the first ring of the bearing.  
Claim 5, Vignotto discloses the mounting 30portion of the target holder extending axially.  
Claim 6, Vignotto discloses the complementary anti-rotation means of the first ring of the bearing comprising at least one anti-rotation recessed portion 6a (see annotated Fig. 2).  

    PNG
    media_image2.png
    428
    545
    media_image2.png
    Greyscale

Claim 7, Vignotto discloses5claim the anti-rotation recessed portion comprises at least one slot 6a formed on the lateral face of the first ring of the bearing, the target holder of the impulse ring comprising at least one lug 16a extending into the slot, the lug forming at least partly the anti-rotation means of the target holder.  
Claim 8, Vignotto discloses the anti-rotation recessed portion comprising at least one axial groove (recessed portion or slot 6a) extending from the lateral face of the first ring of the bearing axially along a cylindrical surface of the first ring, the target holder of the impulse ring 15comprising at least one boss (lug 16a) extending into the axial groove and being of complementary shape, the boss forming at least partly the anti-rotation means of the target holder.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the anti-20rotation recessed portion comprising at least one radial groove formed on the lateral face of the first ring of the bearing, the target holder comprising at least one boss extending into the radial groove and being of complementary shape (claim 9), or the anti-rotation recessed portion comprising an eccentric groove formed on the lateral face of the first ring of the bearing, the target holder comprising an eccentric rib extending into the eccentric groove and being of 30complementary shape (claim 10).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656